Title: From George Washington to Jonathan Trumbull, Jr., 17 July 1793
From: Washington, George
To: Trumbull, Jonathan Jr.



(Private)  Dear Sir,
Philadelphia July 17th 1793

I have duly received your letter of the 8th inst. enclosing papers respecting our unfortunate Citizens, Captives in Algiers, and now return them to you with my thanks for your attention in communicating them.
In all our attempts to accomodate matters with the Algierines, & to releive our Citizens held in Captivity by them, we have been peculiarly unfortunate. Besides the deaths of Captn Paul Jones and Mr Barclay many other untoward circumstances have occurred in that business to prevent its being brought to a point; but I beleive it is unnecessary to say to you, my dear Sir, that no measure which it has been in my power to pursue in order

to terminate that matter favourably has been left untried. And things are now in the best train for effecting that purpose that circumstances will admit of. With very sincere regard I am Dear Sir Your Affecte & Obedt Sert
